AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


             UNITED STATES OF AMERICA,                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:18-CV-5087-TOR
                                                                     )
                                                                     )
     JOYCE CHRISTIANSON, a.k.a., Joyce Lambert,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                    J                                            the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Plaintiff United States of America recover from the Defendant Joyce Christianson, a.k.a Joyce Lambert the amount
’
              of $69,607.80 (comprised of $35,322.92 principal, plus $33,801.66 interest to 1/4/2019, plus $483.22 interest to
              3/19/2019 ($6.53 per day for 74 days)) at the post-judgment rate of interest provided by 28 U.S.C. § 1961, 2.52% per
              annum.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on Plaintiff's Motion for
      Summary Judgment ECF No. 11 and the Report and Reccommendation at ECF No. 20.


Date: March 19, 2019                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                            Linda L. Hansen
